Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

PLUG CONNECTOR, BIPOLAR PLATE AND COMBINATION OF A PLUG CONNECTOR AND A FUEL CELL STACK

Examiner: Adam Arciero	S.N. 16/581,255	Art Unit: 1727	June 7, 2021

DETAILED ACTION
The Application filed on September 24, 2019 has been received.  Claims 1-9 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoto et al. (US 2002/0177019 A1).
As to Claims 1 and 7, Aoto et al. discloses a plug connector 30 for connecting to a plurality of bipolar plates 18 of a fuel cell stack, wherein the bipolar plates have contact grooves for accepting plug connector, the plug connector comprising: a plug body 32 made of an electrically insulating material; and a plurality of contact elements 31 that are electrically separated from each other and the contact elements extend through the plug body to electrically and physically engage with a contact groove of a respective one of the bipolar plates, wherein each of the contact elements comprises a copper wire (elastically deformable wire bracket) (Fig. 3, paragraphs [0034]-[0036]).
As to Claim 2, Aoto et al. discloses wherein each of the contact elements 31 extends through the plug body twice to form a bracket (Fig. 3 and paragraphs [0035] and [0037]).
As to Claim 3, Aoto et al. discloses wherein each contact element 31 comprises a stop element (the curved tip) to engage with a stop of the plug body (where the curved tip contacts the plug body, as shown in reproduced Fig. 3 below), which will limit elastic deformation at an end of the wire bracket.

    PNG
    media_image1.png
    610
    692
    media_image1.png
    Greyscale

As to Claim 4, Aoto et al. discloses wherein the plug comprises a spacer (shown in reproduced Fig. 3 below) that abuts against the bipolar plates.

    PNG
    media_image2.png
    605
    699
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 5-6 and 8-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior arts of record, Aoto et al., Sato et al. (US 6,933,069 B2), and Andreas-Schott et al. (US 2005/0186456 A1), do not specifically disclose, teach, or .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ADAM A ARCIERO/           Examiner, Art Unit 1727